 



Exhibit 10.13(b)
FIRST AMENDMENT TO
CENDANT CORPORATION DEFERRED COMPENSATION PLAN
      
               Cendant Corporation (the “Corporation”) hereby adopts this First
Amendment (the “Amendment”) to the Cendant Corporation Deferred Compensation
Plan (the “Plan”). Capitalized terms not defined in this Amendment shall have
the meaning set forth in the Plan. This Amendment is effective as of November
18, 2005. Except as amended hereunder, all other terms and conditions of the
Plan shall remain in full force and effect.
      
1. Section 4.1 of the Plan is hereby amended by adding the following new
sentence at the end of the second paragraph thereof, to read as follows:
Notwithstanding anything in the Plan to the contrary, pursuant to the transition
relief provided under Q&A 19(c) of IRS Notice 2005-1, an Eligible Employee may
make a new election to change the deferral period applicable to previously
deferred amounts, provided that such election is made on or before before
December 31, 2005.
      
2. Section 7.3 of the Plan is hereby by amended by adding the following new
sentence at the end thereof, to read as follows:
Notwithstanding anything in the Plan to the contrary (a) if elected by a
Participant with respect to amounts deferred prior to calendar year 2006, as
contemplated by Section 4.1, and (b) with respect to amounts deferred for
calendar year 2006 and thereafter, in each case, if and to the extent a
Participant has elected to commence to receive a distribution of all or a
portion of his or her Account in connection with a termination of employment
from Employer, then such Participant’s Account will commence to be distributed
to him or her seven months following the date on which the Participant’s
employment terminates with the Employer, except that if such Participant
continues employment with one of the entities resulting from the proposed
transaction pursuant to which Cendant Corporation will separate into four
independent publicly-traded companies (the separated entity with whom the
Participant continues employment being referred to as “Newco”), such
Participant’s Account will instead commence to be distributed to him or her
seven months following the date on which the Participant’s employment terminates
with Newco.
      
               IN WITNESS WHEREOF, and as evidence of the adoption of this First
Amendment, the Corporation has caused the same to be executed by its duly
authorized officer this 9th day of December, 2005.

                 
ATTEST:
          CENDANT CORPORATION    
 
               
 
               
 
      By   /s/  Terry Conley    
 
         
 
Terry Conley, Executive Vice President    

 